DETAILED ACTION
1.	This communication is in response to the Application filed on 5/27/2020. Claims 1-13 are pending and have been examined. 	
Allowable Subject Matter
2. 	Claim 11 is allowable. Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, for both claims, the clarification regarding “an answer range as a range of a string” per the Examiner’s Note stated in Claim 1 must be satisfactorily addressed.
Claim Rejections - 35 USC § 103
3.	Claims 1-3, 6-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, et al. (US 20160155058; hereinafter OH) in view of Wolf, et al. (US 20190042892; hereinafter WOLF).
As per claim 1, OH (Title: Non-factoid question-answering system and method) discloses “An information processing device, comprising: 
a processing circuitry configured to receive as input a document and a question, and to execute processing to output an answer range as a range of a string that can be an answer to the question in the document, or an answer suitability of the document with respect to the question, by using [ neural networks ] (OH, [0124], a CPU (Central Processing Unit); [Abstract], A question-answering system 30 includes: a related document searching unit 54 responsive to a question, for taking out answer candidates <read on an answer range> from an object document storage unit 32; an answer candidate extracting unit 56 extracting plausible ones from the answer Examiner’s Note: ‘an answer range as a range of a string’ is unclear and the applicant’s representative agreed on 3/7/2022 that the examiner can treat this limitation indefinite, and the applicant will clarify this in the next round of examination), 
wherein the processing circuitry includes a first neural network configured to calculate the answer range, and a second neural network configured to calculate the answer suitability, and [ between the first neural network and the second neural network, part of layers constituting both neural networks is shared ] (OH, [0020], calculating .. a score representing a degree of plausibility <read on answer suitability> of the answer candidate as a correct answer to the question, and outputting an answer candidate having the highest score as an answer to the question).”
OH does not expressly disclose “neural networks .. between the first neural network and the second neural network, part of layers constituting both neural networks is shared.” However, the feature is taught by WOLF (Title: Cascaded convolutional neural network).
In the same field of endeavor, WOLF teaches: [0019] “Each object detector at least includes a respective CNN which includes a plurality of convolution layers .. Object detectors in a group of object detectors share common convolution layers. Thus, these common convolution layers may be computed once for all object detectors in the group of object detectors.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of WOLF in the system (as taught by OH) for providing neural networks with a plurality of shared layers to realize a computation-efficient question-answer system.
As per claim 2 (dependent on claim 1), OH in view of WOLF further discloses “wherein the processing circuitry obtains, for each document in an input group of documents, the answer range and the answer suitability of the document with respect to the question (OH, [Abstract], A question-answering system 30 includes: a related document searching unit 54 responsive to a question, for taking out answer candidates <read on an answer range> from an object document storage unit 32; an answer candidate extracting unit 56 extracting plausible ones <read on answer suitability> from the answer candidates).”  
As per claim 3 (dependent on claim 1), OH in view of WOLF further discloses “wherein the processing circuitry obtains the answer range and the answer suitability for each document in an input group of documents, to obtain a string as an answer candidate from the answer range, and wherein the processing circuitry is further configured, based on answer suitabilities 2Docket No. 530667USPreliminary Amendmentfor documents having a same string extracted as the answer candidate, to calculate an answer candidate score for the string obtained for said each document (OH, [Abstract], A question-answering system 30 includes: a related document searching unit 54 responsive to a question, for taking out answer candidates <read on an answer range> from an object document storage unit 32; an answer candidate extracting unit 56 extracting plausible ones from the answer candidates; [0020], calculating .. a score representing a degree of plausibility <read on answer suitability> of the answer candidate as a correct answer to the question, and outputting an answer candidate having the highest score as an answer to the question).”
 As per claim 6, OH discloses “An information processing device, comprising: a processing circuitry configured to receive as input a document and a question, and to execute processing to output an answer range as a range of a string that can be an answer to the question from the document, or an answer suitability with respect to the answer range, by using neural networks, wherein the processing circuitry includes a first neural network configured to calculate the answer range, and a second neural network configured to calculate the answer 3Docket No. 530667USPreliminary Amendmentsuitability, and between the first neural network and the second neural network, part of layers constituting both neural networks is shared (see Claim 1 rejections), 
wherein the processing circuitry is further configured to learn parameters of said both neural networks from outputs from said both neural networks and training data as right answers, and wherein the training data as the right answers is constituted with tuples of question, document, answer range, and answer suitability (OH, [0072], Question-answering system 30 further includes .. a model trained beforehand by machine learning <which data are used for training neural networks depend on the specific application such as a Q&A system> .. outputting the answer candidate at the top as an answer 36 to the question 34. WOLF, [0020], Once the weights and parameters of the CNNs of the training scale detector are determined, duplicates of this training scale detector are deployed to define the CNN system. Also see Claim 1 Examiner’s Note for ‘answer range’).”  
As per claim 7 (dependent on claim 1), OH in view of WOLF further discloses “wherein the first neural network is constituted with a plurality of neural networks each of which corresponds to one of a plurality of ranges as the answer range indicating answers at a plurality of levels of granularity (Examiner’s Note: ‘a plurality of ranges as the answer range indicating answers at a plurality of levels of granularity’ is indefinite, see Claim 1), and between the second neural network and the plurality of neural networks, part of the layers constituting these neural networks is shared (WOLF, [0019], Each object detector at least includes a respective CNN which includes a plurality of convolution layers .. Object detectors in a group of object detectors share common convolution layers. Thus, these common convolution layers may be computed once for all object detectors in the group of object detectors).”  
claim 8 (dependent on claim 7), OH in view of WOLF further discloses “wherein the processing circuitry is further configured to output a range having a most appropriate level of granularity as the answer range, based on the plurality of ranges indicating the answers having the plurality of levels of granularity calculated by the plurality of neural networks (see Claims 1 and 7 Examiner’s Note).”  
As per claim 9 (dependent on claim 8), OH in view of WOLF further discloses “wherein the range having the most appropriate level of granularity corresponds to one of a phrase, a paragraph, and a document (OH, [Abstract], A question-answering system 30 includes: a related document searching unit 54 responsive to a question, for taking out answer candidates <read on an answer range> from an object document storage unit 32; Also see Claims 1 and 7 Examiner’s Note).”  
Claim 10 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. 
Claim 12 (similar in scope to claim 7) is rejected under the same rationale as applied above for claim 7. 
Claim 13 (similar in scope to claim 6) is rejected under the same rationale as applied above for claim 6. 
4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over OH in view of WOLF, and further in view of Johansson, et al. (Proceedings of the 49th Annual Meeting of the Association for Computational Linguistics, 2011; hereinafter JOHANSSON).
As per claim 4 (dependent on claim 3), OH in view of WOLF further discloses “wherein the processing circuitry calculates the answer candidate score by [ a sum total of the answer suitabilities ], a weighted mean of the answer suitabilities, or a weighted sum of the answer suitabilities for the documents having the same string extracted as the answer candidate.”  
OH in view of WOLF does not expressly disclose “a sum total of the answer suitabilities ..” However, the feature is taught by JOHANSSON (Title: Extracting Opinion Expressions and Their Polarities – Exploration of Pipelines and Joint Models).
In the same field of endeavor, JOHANSSON teaches: [Sec. 4.2, para 3] “Sum of the scores from the polarity classifier for every opinion ..”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of JOHANSSON in the system (as taught by OH and WOLF) for providing particular scoring schemes (among many other possible scoring calculation methods) to realize a question-answer system.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/FENG-TZER TZENG/	3/8/2022

Primary Examiner, Art Unit 2659